  Case 15-39976         Doc 57     Filed 11/08/18 Entered 11/08/18 07:03:31              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-39976
         ROOSEVELT D DAIL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/24/2015.

         2) The plan was confirmed on 01/26/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/27/2016, 01/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/24/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-39976        Doc 57        Filed 11/08/18 Entered 11/08/18 07:03:31                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $12,740.00
       Less amount refunded to debtor                             $675.01

NET RECEIPTS:                                                                                     $12,064.99


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $527.66
    Other                                                                     $30.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,557.66

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
ATLAS ACQUISITIONS LLC            Unsecured            NA         966.56           966.56           0.00        0.00
BANK OF AMERICA                   Unsecured         250.00           NA               NA            0.00        0.00
CBE GROUP                         Unsecured         326.00           NA               NA            0.00        0.00
CENTRAL CREDIT UN OF I            Unsecured         500.00        970.54           970.54           0.00        0.00
CHARTER ONE                       Unsecured         400.00           NA               NA            0.00        0.00
CHASE BANK USA                    Unsecured      1,100.00            NA               NA            0.00        0.00
CHECK INTO CASH INC               Unsecured      1,000.00            NA               NA            0.00        0.00
CHECK INTO CASH INC               Unsecured         500.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      3,300.00       3,345.20         3,345.20           0.00        0.00
CMRE FINANCE                      Unsecured         150.00           NA               NA            0.00        0.00
COMCAST                           Unsecured         300.00           NA               NA            0.00        0.00
COMMONWEALTH EDISON               Unsecured      1,200.00       1,489.71         1,489.71           0.00        0.00
DIRECTV LLC                       Unsecured         766.00        766.09           766.09           0.00        0.00
ENHANCED RECOVERY CO L            Unsecured         505.00           NA               NA            0.00        0.00
FIFTH THIRD BANK                  Unsecured         190.00           NA               NA            0.00        0.00
FIRST PREMIER BANK                Unsecured         800.00           NA               NA            0.00        0.00
HARVARD COLLECTION SERVICE        Unsecured          75.00           NA               NA            0.00        0.00
Hsbc Bank                         Unsecured           0.00           NA               NA            0.00        0.00
IC SYSTEM                         Unsecured         436.00           NA               NA            0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY    Unsecured      7,000.00       6,114.00         6,114.00           0.00        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA          49.86            49.86           0.00        0.00
INTERNAL REVENUE SERVICE          Priority       1,200.00       1,849.44         1,849.44        721.67         0.00
MOHELA                            Unsecured     10,675.00     11,139.29        11,139.29            0.00        0.00
NATIONAL CREDIT SYSTEMS INC       Unsecured      3,139.00            NA               NA            0.00        0.00
OVERLAND BOND & INVESTMENT        Unsecured      9,299.00       9,299.48         9,299.48           0.00        0.00
PAYDAY LOAN STORE OF IL INC       Unsecured      1,000.00            NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         900.00           NA               NA            0.00        0.00
PERITUS PORTFOLIO SERVICES        Unsecured      8,082.00            NA               NA            0.00        0.00
PERITUS PORTFOLIO SERVICES        Secured        3,825.00     12,255.94        12,255.94       5,226.39    1,559.27
ST IL TOLLWAY AUTHORITY           Unsecured         600.00           NA               NA            0.00        0.00
TCF BANK                          Unsecured         500.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-39976         Doc 57      Filed 11/08/18 Entered 11/08/18 07:03:31                      Desc Main
                                       Document Page 3 of 3



 Scheduled Creditors:
 Creditor                                        Claim           Claim        Claim         Principal       Int.
 Name                               Class      Scheduled        Asserted     Allowed          Paid          Paid
 US BANK                         Unsecured            10.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                 Interest
                                                               Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                $0.00                  $0.00
       Mortgage Arrearage                                      $0.00                $0.00                  $0.00
       Debt Secured by Vehicle                            $12,255.94            $5,226.39              $1,559.27
       All Other Secured                                       $0.00                $0.00                  $0.00
 TOTAL SECURED:                                           $12,255.94            $5,226.39              $1,559.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00             $0.00                   $0.00
        Domestic Support Ongoing                                  $0.00             $0.00                   $0.00
        All Other Priority                                    $1,849.44           $721.67                   $0.00
 TOTAL PRIORITY:                                              $1,849.44           $721.67                   $0.00

 GENERAL UNSECURED PAYMENTS:                              $34,140.73                    $0.00               $0.00


Disbursements:

            Expenses of Administration                             $4,557.66
            Disbursements to Creditors                             $7,507.33

TOTAL DISBURSEMENTS :                                                                             $12,064.99


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                             Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
